                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

  KHALEEFA LAMBERT,                                   )
                                                      )
          Petitioner,                                 )
                                                      )   No. 3:17-cv-01005
  v.                                                  )   Judge Trauger
                                                      )
  DARREN SETTLES,                                     )
                                                      )
                                                      )
          Respondent.                                 )

                                             ORDER

       Pro se petitioner Khaleefa Lambert has filed a Notice of Appeal (Doc. No. 19) seeking

appellate review of the Court’s Order and Memorandum Opinion in which the Court denied his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 and dismissed this action with

prejudice. (Doc. Nos. 16 and 17).         In the same Order, the Court denied a Certificate of

Appealability. (Doc. No. 17).

       To prosecute a civil appeal, a petitioner must file a timely Notice of Appeal accompanied

by either the full appellate filing fee or an application to proceed in forma pauperis in lieu thereof.

28 U.S.C. § 1915(a)(1).      The petitioner has submitted neither the appellate filing fee or an

application to proceed in forma pauperis.

       The petitioner is hereby GRANTED 28 days within which to submit either the required

appellate filing fee of five hundred and five dollars ($505.00) or an application to proceed in forma

pauperis. The Clerk is DIRECTED to mail the petitioner a blank application to proceed in forma

pauperis for the petitioner’s convenience.

       An extension of time to pay the appellate filing fee may be requested from this court if

filed within 28 days from the date the petitioner receives this order. Floyd v. United States Postal

                                                  1
Service, 105 F.3d 274, 279 (6th Cir. 1997), superceded on other grounds by Rule 24, Fed. R. App.

P.

       The Clerk is DIRECTED to provide a copy of this Order to the United States Court of

Appeals for the Sixth Circuit.

       It is so ORDERED.

       ENTER this 11th day of February 2019.




                                            ______________________________________
                                            Aleta A. Trauger
                                            United States District Court




                                               2
